      Case 4:19-cv-02875 Document 10 Filed on 07/01/20 in TXSD Page 1 of 4
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                        IN THE UNITED STATES DISTRICT COURT                               July 01, 2020
                        FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk

                                 HOUSTON DIVISION

SHAKKY OLADIPO,                                 §
                                                §
       Plaintiff,                               §
                                                §
V.                                              §    CIVIL ACTION NO. H-19-2875
                                                §
KEVIN K. McALEENAN, et al.,                     §
                                                §
       Defendants.                              §

                       MEMORANDUM AND RECOMMENDATION

       Pending is Defendants’ Opposed Motion to Substitute and Dismiss Defendant’s Name from

Complaint and Dismiss Complaint as Moot (Document No. 4), which has been referred to the

undersigned Magistrate Judge.      Having considered that motion, the response in opposition

(Document No. 5), Defendant’s Reply (Document No. 6), and the allegations and relief sought by

Plaintiff in her Original Complaint (Document No. 1), the Magistrate Judge RECOMMENDS that

Defendants’ Opposed Motion to Substitute and Dismiss Defendant’s Name from Complaint and

Dismiss Complaint as Moot (Document No. 4) be GRANTED and this case be DISMISSED as

MOOT.

       On August 2, 2019, Plaintiff Shakky Oladipo filed this case seeking an Order requiring

Defendants to forward her appeal of the March 26, 2018 denial of her I-130 Petition for Alien

Relative to the Board of Immigration Appeals. Plaintiff alleges that a timely notice of appeal on

April 9, 2018, and timely filed her appeal brief on May 4, 2018, but Defendants had not, as of the

date she filed this suit, transferred the EOIR-29 Appeal to the Board of Immigration Appeals.

Plaintiff alleges that “Defendants have willfully and unreasonably delayed, and have refused to act

upon plaintiff’s appeal, thereby depriving plaintiff due process,” that “Defendants owe plaintiff a
      Case 4:19-cv-02875 Document 10 Filed on 07/01/20 in TXSD Page 2 of 4




duty to act upon her application in a reasonable and timely manner, which they gave unreasonably

failed to perform,” and that she has “exhausted any administrative remedies that may exist.”

Complaint (Document No. 1) at 6. In its responsive pleading, Defendants seeking an Order

dismissing one of the Defendant’s names from the complaint (Merilee Fong) as well as dismissing

the case as moot – Plaintiff’s appeal having been forwarded to the Board of Immigration Appeals

on September 26, 2019. With respect to the dismissal of Defendant Fong, Defendants maintain that

she was not involved with, and no connection with the March 28, 2018 denial of Plaintiff’s I-130

Petition, and should therefore be dismissed from this case. As for the merits of Plaintiff’s claims,

Defendants state that “[t]he BIA [Board of Immigration Appeals] received Plaintiff’s most recent

I-130 appeal on September 26, 2019,” and that “[a]s Plaintiff’s appeal has been elevated to the BIA,

her District Court Complaint is moot.” Motion (Document No. 4) at 2. Plaintiff responds to

Defendants’ Motion to Dismiss by pointing to the propriety of Merilee Fong as a Defendant in this

case because she has been sued in her official capacity as General Counsel for the U.S. Citizenship

and Immigration Service Houston Field Office. Plaintiff further represents in her Response, which

was filed on October 16, 2019, that “plaintiff’s attorney contacted the Board of Immigration Appeals

. . . and was informed . . . that the appeal [had] not been received,” that neither she nor her attorney

have received a confirmation letter and filing receipt from the Board of Immigration Appeals, and

that the “underlying basis [for her] Complaint for Writ of Mandamus remains and has not been

settled as moot.” Response (Document No. 5) at 3. Defendants, in reply, have provided proof that

the appeal was forwarded to the Board of Immigration Appeals, and that a “receipt notice of

Plaintiff’s appeal was issued by the BIA to the parties as of October 18, 2019 (Document No, 8-2).

Additionally, Defendants reiterate that Merilee Fong is not a proper party because she had no


                                                   2
      Case 4:19-cv-02875 Document 10 Filed on 07/01/20 in TXSD Page 3 of 4




involvement with the I-130 Petition at issue, and is an associate counsel, not the general counsel of

the U.S. Citizenship and Immigration Service Houston Field Office.

        Based on the proof offered by Defendants that the appeal was received by the Board of

Immigration Appeals on September 26, 2019, and that a filing receipt was provided Plaintiff on

October 18, 2019 (Document Nos. 8-2 and 8-3) , the entirety of the relief sought by Plaintiff in this

case has been obtained. The case is, therefore, moot. Knox v. Serv. Employees Int'l Union, Local

1000, 567 U.S. 298, 307 (2012) (“A case becomes moot only when it is impossible for a court to

grant “‘ “any effectual relief whatever” to the prevailing party.’”); see also e.g. King v. McAleenan,

No. 19-13454, 2020 WL 3412277, at *3 (E.D. Mich. June 22, 2020) (dismissing as moot plaintiff’s

claim that Defendants did not timely forward plaintiff’s appeal to the Board of Immigration Appeals

where plaintiff’s petition was subsequently sent to the Board of Immigration Appeals). In addition,

because there are no allegations against Merilee Fong, and because she is an associate counsel and

has no supervisory role over anything related to the I-130 Petition at issue herein, she is not a proper

defendant and should, additionally, be dismissed from this case. See Lakkis v. Lahovski, No.

3:12-CV-1024, 2012 WL 5390002, at *5 (M.D. Pa. Nov. 5, 2012) (where there are no allegations

that a defendant was “personally involved in any actions taken against Plaintiff . . . he is . . . not a

proper defendant in the case”). Accordingly, the Magistrate Judge

        RECOMMENDS that Defendants’ Opposed Motion to Substitute and Dismiss Defendant’s

Name from Complaint and Dismiss Complaint as Moot (Document No. 4) be GRANTED, that

Defendant Merilee Fong be DISMISSED as a Defendant, and that the entire case be DISMISSED

WITH PREJUDICE AS MOOT.

        The Clerk shall file this instrument and provide a copy to all counsel and unrepresented


                                                   3
      Case 4:19-cv-02875 Document 10 Filed on 07/01/20 in TXSD Page 4 of 4




parties of record. Within fourteen (14) days after being served with a copy, any party may file

written objections pursuant to 28 U.S.C. § 636(b)(1)(C), FED. R. CIV. P. 72(b), and General Order

80-5, S.D. Texas. Failure to file objections within such period shall bar an aggrieved party from

attacking factual findings on appeal. Thomas v. Arn, 474 U.S. 140 (1985); Ware v. King, 694 F.2d

89 (5th Cir. 1982), cert. denied, 461 U.S. 930 (1983); Nettles v. Wainwright, 677 F.2d 404 (5th Cir.

1982) (en banc). Moreover, absent plain error, failure to file objections within the fourteen day

period bars an aggrieved party from attacking conclusions of law on appeal. Douglass v. United

Services Automobile Association, 79 F.3d 1415, 1429 (5th Cir. 1996). The original of any written

objections shall be filed with the United States District Clerk.

       Signed at Houston, Texas, this 30th day of June, 2020.




                                                  4
